DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application No. 2020/0135872 Zang et al.
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a 
1.	Referring to claim 1, Zang et al. teaches a structure comprising: a gate structure, (Figure 7A-B #16a), comprising an active region, (Figure 7A-B #14); a gate contact, (Figure 7A-B #46), contacting the gate structure, (Figure 7A-B #16a); sidewall spacers, (Figure 7A-B upper portion of #26), surrounding the gate contact, (Figure 7A-B #46); source and drain regions, (Figure 7A-B #22), adjacent to the gate structure, (Figure 7A-B #16a); recessed metallization features, (Figure 7A-B #24), in electrical contact with source and drain regions, (Figure 7A-B #24), and adjacent to the gate structure, (Figure 7A-B #16a); and contacts, (Figure 7A-B #48), to the recessed metallization features, (Figure 7A-B #24).
2. 	Referring to claim 2, Zang et al. teaches a structure of claim 1, further comprising dielectric caps, (Figure 7A-B bottom portion of #26), over the recessed metallization features, (Figure 7A-B #24).
3. 	Referring to claim 3, Zang et al. teaches a structure of claim 2, wherein the sidewall spacers, (Figure 7A-B upper portion of #26), of the gate contact, (Figure 7A-B #46), are in direct contact with the dielectric caps, (Figure 7A-B bottom portion of #26). 

5. 	Referring to claim 5, Zang et al. teaches a structure of claim 4, wherein the material is a dielectric material composed of SiC, SiCO or SiO2, (Figure 7A-B #26 and Paragraph 0031).

6. 	Referring to claim 6, Zang et al. teaches a structure of claim 1, wherein the gate contact, (Figure 7A-B #46), is over the active region, (Figure 7A-B #14).
7. 	Referring to claim 7, Zang et al. teaches a structure of claim 1, further comprising dielectric caps, (Figure 7A-B #26), over the recessed metallization features, (Figure 7A-B #24), wherein the dielectric caps, (Figure 7A-B #26), isolate the gate contact, (Figure 7A-B #46), from the recessed metallization features, (Figure 7A-B #24).
8. 	Referring to claim 8, Zang et al. teaches a structure of claim 7, wherein the dielectric caps, (Figure 7A-B #26), are pinched-off over the recessed metallization features, (Figure 7A-B #24).
9. 	Referring to claim 9, Zang et al. teaches a structure of claim 8, wherein the sidewall spacers, (Figure 7A-B upper portion of #26), are dielectric spacers which isolate the gate contact, (Figure 7A-B #46), from the recessed metallization features, (Figure 7A-B #24).
10. 	Referring to claim 10, Zang et al. teaches a structure of claim 9, wherein the recessed metallization, (Figure 7A-B #24), features are below the gate contact, (Figure 7A-B #46).

12. 	Referring to claim 12, Zang et al. teaches a structure of claim 11, wherein the tapered spacers are comprised of SiOCN, (Figure 7A-B #20 and Paragraph 0028).
13. 	Referring to claim 13, Zang et al. teaches a structure of claim 1 further comprising metallization features, (Figure 7A-B #42), different from the recessed metallization features, (Figure 7A-B #24), contacting selected source and drain regions, (Figure 7A-B #22). 

14. 	Referring to claim 14, Zang et al. teaches a structure of claim 13, further comprising source and drain contacts, (Figure 7A-B #48), which are electrically contacting the metallization features, (Figure 7A-B #42).
15. 	Referring to claim 18, Zang et al. teaches a structure of claim 1, further comprising metallization features, (Figure 7A-B #42), different from the recessed metallization features, (Figure 7A-B #24), the metallization features, (Figure 7A-B #42), contacting selected source and drain regions, (Figure 7A-B #22), and the metallization features, (Figure 7A-B #42), being tapered to be larger at an upper portion than at a lower portion which contacts the selected source and drain regions, (Figure 7A-B #22).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
16.	Claims 15-17, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with a structure of claim 14, wherein the metallization features and the source and drain contacts are of a same material, and/or a structure of claim 18, further comprising contacts to the recessed metallization features, wherein the contacts to the recessed metallization features include a first portion having a lower surface in contact with upper surfaces of the recessed metallization features, and a second portion, having a larger width than the first portion, located above the first portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        1/19/22